Case 1:18-cv-00732-CBA-CLP Document 53 Filed 10/31/19 Page 1 of 1 PageID #: 440

                                   WITTELS LAW
                                      New York & New Jersey
 J. Burkett McInturff                                                            18 Half Mile Road
 Partner                                                                   Armonk, New York 10504
 jbm@wittelslaw.com                                             T: (910) 476-7253 F: (914) 273-2563

                                         October 31, 2019

 Via ECF
 Honorable Cheryl L. Pollak
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:    Malancea v. MZL Home Care Agency LLC, No. 18 Civ. 00732 (CBA) (CLP)

 Dear Judge Pollak:

        On behalf of Plaintiff and the proposed Class we write with Defendant’s consent to
 provide Your Honor with this status update. Following the September 27 conference with Your
 Honor the parties have continued to confer on the outstanding discovery disputes, Plaintiff’s
 amended complaint request, and the scope of additional motion practice on Plaintiff’s anticipated
 renewed FLSA conditional certification motion.

         Unfortunately, due to unanticipated conflicts and the October Jewish holidays, both
 Plaintiff’s and Defendant’s counsel have experienced unexpected delays and require additional
 time to discuss the outstanding matters.

        The parties therefore jointly request that they be granted until December 6, 2019 to
 provide the Court with an updated status report, after which time the parties expect to be able to
 advise your Honor whether they will be seeking the Court’s assistance on any outstanding issue.

        The parties remain engaged in discussions related to the possible resolution of all issues
 and have set interim deadlines over the next three weeks for inter alia the exchange of
 documents and draft pleadings in an effort to narrow the outstanding issues.

        Thank you for the Court’s attention to this matter.

                                                      Respectfully submitted,

                                                      /s/ J. Burkett McInturff
                                                          J. Burkett McInturff


 cc:    All Counsel of Record (via ECF)




                                                                           WWW.WITTELSLAW.COM
